DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “first profile…second profile”. Claim 10 recites “the profile”; however, it is not clear to the Examiner whether the first or second profile is being referenced. 
Claim 11 recites the limitation "the coincidental weld" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5634672, Stack et al.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figures, Stack et al disclose a connection comprising a first profile (15) having a first end and a first lumen, the first profile comprising a first polymeric material and a second profile (15’) having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface via an ionized gas treatment.
	Note, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the ionized gas treatment limitation is given little patentable weight.
	In regards to claim 2, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the first polymer material and the second polymeric material are the same polymeric material.
	In regards to claim 3, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the first polymeric material and the second polymeric material are different polymeric materials.
In regards to claim 10, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the profile comprises a tubing, a port, a connector, a hose, a needle, a nozzle, or combination thereof.
	In regards to claim 11, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the coincidental weld is a circumferential seal.
	In regards to claim 12, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the coincident weld withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions.
	In regards to claim 13, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the first profile and the second profile have the same wall thicknesses.
	In regards to claim 14, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the first profile and the second profile have different wall thicknesses.
	In regards to claim 15, in Figure 1 and paragraphs detailing said figures, Stack et al disclose the coincidental weld has a tensile strength between the first profile and the second profile of at least about 10 psi, such as at least about 50 psi, or even at least 300 psi.
	In regards to claim 16, in Figure 1 and paragraphs detailing said figures, Stack et al disclose a fastening device (50) surrounds at least a portion of an exterior seam of the coincidental weld.
	In regards to claim 17, in Figure 1 and paragraphs detailing said figures, Stack et al disclose a sterile connection comprising a first profile having a first end and a first lumen, the first profile comprising a first polymeric material and a second profile having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface via an ionized gas treatment, wherein the ionized gas treatment provides a sterile connection between the first profile and the second profile.
	Note, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the ionized gas treatment limitation is given little patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al.
	In regards to claims 4-9, Stack discloses the claimed invention except for the first and second polymeric material comprising a thermoplastic elastomer, a thermoset elastomer comprising a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof. Applicant has failed to show criticality for the claimed materials. It would have obvious to one having ordinary skill in the art at the time of filing to provide first and second polymeric material with a thermoplastic elastomer, a thermoset elastomer with a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679